DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mastantuono et al (Fig. 1).
Regarding claim 1, Mastantuono et al (Fig. 1) discloses an amplifier circuit comprising an input signal node (10), a driver stage (M1, M3) which is configured to amplify an input voltage signal (SIN) on the input signal node (10) into an output voltage signal (the signal coming out of the drain terminal of M3) on an output node (T32), a feedback transistor (M4) having a gate ((G4) coupled to the output node (T32), and a bias transistor (M2) having a drain (T22) coupled to a source (T41) of the feedback transistor (M4) and having a gate (G2) coupled to the input signal node (10).
Regarding claim 15, wherein the driver stage (M1, M3) is a high gain drive stage and further comprising a low gain drive stage (M1) configured to amplify the input voltage signal (SIN) according to a low gain during a low gain mode to form the output voltage signal and wherein the low gain is less than a high gain for the high gain drive stage (M3).


Allowable Subject Matter
Claims 2-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 16-26 are allowed.
 
                                                             Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843   
#2684